Citation Nr: 1043163	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-03 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for epididymitis status post 
orchiectomy.

2. Entitlement to service connection for erectile dysfunction as 
secondary to epididymitis status post orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1950 to March 1951.  These matters are before the Board of 
Veterans' Appeal (Board) on appeal from a July 2005 rating 
decision by the Houston, Texas, RO.  In February 2009, a hearing 
was held before RO personnel, and in April 2010 a videoconference 
hearing was held before the undersigned.  Transcripts of both 
hearings are associated with the claims files.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Epididymitis was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's status post orchiectomy is due to epididymitis that was 
incurred or aggravated in service, or is otherwise related to 
service.

2. The Veteran's erectile dysfunction was not manifested in 
service, and the preponderance of the evidence is against a 
finding that it is related to his service; epididymitis is not 
service-connected.


CONCLUSIONS OF LAW

1. Service connection for epididymitis status post orchiectomy is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2. Service connection for erectile dysfunction is not warranted; 
the claim of service connection for erectile dysfunction as 
secondary to service-connected epididymitis lacks legal merit.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). When VCAA notice is 
delinquent or erroneous, the "rule of prejudicial error" 
applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA 
notice error occurs regarding the information or evidence 
necessary to substantiate a claim, VA bears the burden to show 
that the error was harmless.  However, the appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims.  Mayfield, 444 F.3d at 1333.  An 
August 2004 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman, 19 Vet. App. at 473, a March 
2006 letter informed the Veteran of disability rating and 
effective date criteria.  The case was thereafter readjudicated 
in a June 2009 supplemental statement of the case.
Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and service 
personnel records has been completed, and the record contains VA 
and private treatment records (and the Veteran has submitted a 
private medical opinion in support of his claim).  The Veteran 
has provided testimony as well as numerous written statements.  
Furthermore, a VA examination was performed in connection with 
this claim in July 2008, and in July 2010 the Board secured a 
Veterans Health Administration (VHA) medical advisory opinion in 
the matter.  Taken together, the examination and the two medical 
opinions are adequate for adjudication purposes as the 2008 
examiner had the claims files for review, obtained a reported 
history from the Veteran, and conducted a thorough examination.  
Any deficiencies in the 2008 examination were remedied by the 
2010 VHA opinion which was by a Board-certified urologist and 
Chief of Urology at a VA medical center who had the claims files 
for review and referred to the evidence of record in his opinion.  
The VA examiner and the VA urologist also provided rationales for 
their conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran was advised of the opinions, and 
had opportunity to respond.  

In a written statement received in September 2010, the Veteran 
presented argument and requested that these matters be returned 
to the RO for their initial consideration of his submission.  On 
review of the submission, the Board finds that remand is not 
warranted, as the statement is cumulative.  It amounts to no more 
than reiteration of previous statements that: (1) he had no 
urology problems for many years after service and (2) that his 
present health condition is related to his 1950 episode of 
gonorrhea in service.  Therefore, the additional submission does 
not have a material bearing on the issues on appeal.  38 C.F.R. 
§ 20.1304.  

The Board is satisfied that evidentiary development is complete; 
VA's duties to notify and assist are met.  The Veteran is not 
prejudiced by the process in this matter.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).




II.	 Factual Background 

The Veteran contends as a result of contracting gonorrhea while 
in service in 1950 that he developed epididymitis which resulted 
in the removal of his left testicle in the 1970s, and that he now 
has erectile dysfunction secondary to the epididymitis.

The Veteran's STRs document he had acute urethritis due to 
gonorrhea in October 1950.  He was treated with penicillin and 
was asymptomatic 2 days later.  It was noted that "urethral 
dilated to 26F and no evidence of stricture".  He was released 
to duty several days later.  He was examined and found physically 
qualified for discharge in March 1951 with no need for treatment 
or hospitalization.

The Veteran has variously reported that (1) he had no urology 
problems between the resolution of his gonorrhea in 1950 and the 
mid-1960s (see July 2008 VA examination report and his February 
2009 hearing testimony); and (2) that he had treatment for 
swelling of the testicles in the 1950s and 1960s (see his April 
2010 hearing testimony).  He fathered several children during 
this time.

The next available medical treatment record is dated over 20 
years later, in July 1971, and relates to burns on the face, 
arms, and neck.  Past medical history noted only a broken leg in 
1953 and tularemia three years ago.  A review of genitalia noted 
"no burn areas over genital organs."  The genitourinary system 
was noted to be noncontributory.  A November 1976 record of 
treatment for low back pain notes a history of vasectomy 4 years 
prior.  

The Veteran has reported that his left testicle was surgically 
removed in 1971 due to epididymitis.  The first medical record 
noting an orchiectomy is a May 1977 treatment record for leg pain 
which noted a past history of left orchiectomy for an unspecified 
infection.

A January 1985 private treatment record notes a 6-month history 
of hesitancy and incomplete voiding with an abnormal prostate 
exam and a history of low testosterone and erectile impotence.  
The right testis was noted to be small and the left testis was 
absent with a history of orchiectomy.  The Veteran underwent 
cystoscopy with needle biopsy of the prostate; the postoperative 
diagnosis was bladder outlet obstruction and abnormal prostate 
examination.  During the 1985 procedure, it was noted that the 
urethra was of normal caliber and the ureteral orifices were in a 
normal position and of normal appearance.

The next medical treatment records are dated 14 years later, in 
1998, and reveal a 4 year history of diabetes mellitus and 
complaints of impotence.  A March 2004 private treatment record 
notes a 4 year history of erectile dysfunction symptoms.  A March 
2005 private treatment record, after noting that the Veteran 
"wants to know if epididymitis could be caused by GC [gonorrhea] 
and could low testosterone be caused by epididymitis", advised 
that "hypogonadism could be caused by epididymitis [secondary] 
to GC."  

VA treatment records dated in May 2003 note that it was concluded 
that impotence was likely not related to the spine as an MRI did 
not reveal a spinal lesion which would explain the impotence.  A 
November 2005 VA treatment record notes "[i]mpotence d/t 
hypogonadism s/p testicle removal."  

A July 2008 VA examiner, a physician's assistant, noted that the 
Veteran reported that he first had problems with erectile 
dysfunction in 1971 after his orchiectomy.  The examiner 
concluded that it is less likely than not that the Veteran's 
epididymitis was related to his prior occurrence of acute 
gonococcal urethritis.  With respect to the Veteran's assertions 
that he "required removal of the left testicle due to severity 
of the epididymitis in approximately 1971", the 2008 examiner 
noted that "NO MD OR HOSPITAL RECORDS ARE AVAILABLE FOR FURTHER 
DOCUMENTATION OF THE NEED TO REMOVE THE TESTICLE OR ACTUAL 
DIAGNOSIS AT THIS TIME [1971]."  (emphasis in original).  

The examiner explained that a review of the literature showed 
that epididymitis from infection sources generally causes the 
onset of symptoms within 24-48 hours and that it would be 
"highly unlikely" to cause epididymitis 10-20 years after the 
patient was successfully treated for the urethritis.  The 
examiner stated that it was more likely that the Veteran's 
epididymitis was caused by "a different causative organism based 
on his age, or noninfectious causes, such as abnormal 
genitourinary anatomy, excessive exercise or lifting", or other 
etiologies.  The examiner opined that the Veteran's erectile 
dysfunction is at least as likely as not due to hypogonadism.  
The examiner concluded that it is less likely than not that the 
Veteran's orchiectomy was related to the acute gonococcal 
urethritis [in service] because there was no supporting 
documentation in the chart regarding the orchiectomy.  The 
examiner noted that epididymitis did not usually result in an 
orchiectomy.

August 2008 private medical records show that the Veteran 
underwent cystourethroscopy with complicated removal of left 
indwelling ureteral stent; cystourethroscopy with catheterization 
of left ureteral orifice and left retrograde pyelogram; left-
sided ureteroscopy with biopsy/resection of tumor; left ureteral 
washings; and cystourethroscopy with insertion of left indwelling 
ureteral stent.  These procedures were performed in order to 
treat diagnoses of left hydronephrosis, left ureteral stricture, 
kidney stones, and left ureteral mass.  Pathology reports reveal 
no malignancies were found.

In November 2009 a bladder tumor and left distal ureteral 
stricture with left hydroureteronephrosis were diagnosed.  Left 
ureteral stent placement was performed.  The Veteran testified at 
his April 2010 hearing that he was undergoing treatment for 
bladder cancer.

A November 2009 medical opinion by Dr. C. N. Bash (a neuro-
radiologist) concludes that the Veteran's loss of testicle, 
urethra strictures, scrotal pain, erectile dysfunction, and 
kidney problems are all due to his gonorrhea in service.  Dr. 
Bash supported his findings by noting that the Veteran "likely 
had a serious gonorrhea infection, which required several 
urethral dilations"; "he has had chronic problems with 
urination ever since"; he had a "serious urethral injury in 
service"; his urethral injury in service "caused intermittent 
urethral obstruction and has likely caused . . . his erectile 
dysfunction by way of urethral scarring"; his loss of the left 
testicle is likely due to scarring and "torsion from scarring"; 
and the time lag between service and his "development of signs 
and symptoms" is consistent with known medical principles.

At the April 2010 videoconference hearing before the undersigned, 
the Veteran testified that he had an episode of gonorrhea in 
service, and "several more outbreaks of gonorrhea" in the 
1960's; that he began having urinary problems in the 1960's when 
his treating physician noted scarring in his urethra; that he 
also had scrotum pain and underwent left testicle removal in 
1971, and thereafter developed erectile dysfunction; and that he 
had fathered children postservice, but not after his testicle 
removal.  In an August 2010 written statement, the Veteran denied 
contracting gonorrhea after 1950.  

The July 2010 VHA opinion by P. R. Auriemma, M.D., noted that he 
"could not find any evidence that the veteran ever required 
urethral dilations" and that "[t]he only evidence of a urethral 
dilation that I could find was done following the treatment for 
the acute GC urethritis in October 1950."  Dr. Auriemma noted 
that the dilation "was done to rule out the presence of a 
urethral stricture from the acute GC urethritis" and that 
"there was no evidence of a stricture" when the urethra was 
dilated.  Dr. Auriemma also noted as significant the fact that 
the Veteran did not complain of testicular pain or swelling and 
that he was described as "[w]ell otherwise" at the time of his 
acute infection in service.  The Veteran's only complaints were 
of urethral discharge for 2 days and burning with urination.

Dr. Auriemma also found that it was "less likely than not" that 
the Veteran's GC urethritis led to a "'serious urethral injury', 
including urethral scarring."  Dr. Auriemma supported this 
conclusion by noting that he could find "no evidence to show 
urethral strictures or scarring in the Veteran's records" and, 
furthermore, "the anterior urethra was reported as normal on a 
Cystoscopy done on 11/10/09."  Dr. Auriemma did note that the 
Veteran had a left distal urethral stricture which was stented, 
"the cause of which appears to be from a urothetial cancer, and 
the patient is being treated for bladder cancer."  See November 
10, 2009 surgical report.

Dr. Auriemma concluded that "[i]t is less likely than not that 
the Veteran's GC infection in 1950 led to the development of 
epididymitis" because the available records showed that the 
acute episode of urethritis was "successfully treated"; he 
presented with urethritis in service with no other symptoms or 
signs; he was treated with "the appropriate antibiotic"; and he 
was reported as "asymptomatic" after two days.

Dr. Auriemma also concluded that it was "less likely than not 
that the Veteran's acute GC urethritis led to the loss of the 
left testicle in the 1970's and to his erectile dysfunction."  
Dr. Auriemma supported this finding by noting that (1) "[t]here 
were no signs or symptoms of an epididymitis at the acute 
presentation of the GC urethritis;" (2) that "while N. 
gonorrhea can cause epididymitis, it usually presents as an acute 
infection which was not the case with this Veteran"; and (3) 
that he "could not find any reports in the literature for a 
chronic or indolent GC infection of the epididymis lasting 20 
years or longer."  In addition, Dr. Auriemma provided an 
alternate etiology for the Veteran's hypogonadism and erectile 
dysfunction-the removal of the left testis in 1971 and an August 
2008 finding that the right testis was atrophic.  

Dr. Auriemma also stated that he was "in agreement with the 
medical opinion done by the VA examiner in July 2008."  He 
stated that it was "highly unlikely" that a patient would 
present with epididymitis 10 to 20 years following successful 
treatment of a urethritis infection in 1950.  He thought that the 
urethritis which reportedly led to the orchiectomy "must have 
been caused by a subsequent exposure to a new organism(s) years 
later."  He explained that "[w]hile erectile dysfunction is 
usually multi-factorial, I also agree that the Veteran's erectile 
dysfunction could be caused by hypogonadism since, as stated 
above, the patient's remaining right testicle is atrophic, and 
with the absence of a left testis, his atrophic right testis 
cannot provide adequate testosterone."

With respect to the opinion of Dr. Bash, Dr. Auriemma stated, "I 
do not agree with the medical opinion from Dr. Bash."  He noted 
that Dr. Bash reported that the Veteran has a "URETHRAL stent 
placed in July 2009 due to scarring of his urethra"; however, 
Dr. Auriemma noted that "[t]he Veteran actually had a URETERAL 
stent placed in the LEFT URETER, not the URETHRA and the reason 
for the stent appears to be from URETERAL stricture caused by a 
urothelial carcinoma."  (emphasis in original)  Dr. Auriemma 
also noted that the cystoscopy record clearly showed that the 
anterior urethra was normal and that "[i]f there was a stricture 
or evidence of chronic scarring, it would have been seen."  Dr. 
Auriemma stated that "I have never heard of the entity of 
'scarring and a delayed-association torsion' as reported by Dr. 
Bash, and it is not plausible that the Veteran would develop any 
'reflux nephropathy' without a serious urethral stricture."  

Dr. Auriemma concluded that "[i]f the Veteran went on to develop 
other episodes of epididymitis which eventually led to an 
orchiectomy in 1971, the infections must have been due to new 
exposure to GU pathogens, not from the acute episode of GC 
urethritis which was successfully treated in 1950."   

III.	Pertinent Law and Analysis

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Secondary service connection is available 
where a service- connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non- service-connected disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record includes both evidence that tends to support the 
Veteran's claims for service connection and medical evidence that 
is against his claims.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The Board finds the "negative" opinions of the 2008 VA examiner 
and, in particular, the 2010 VA urologist, Dr. Auriemma, to be 
more persuasive and probative than the "positive" opinion 
provided by the private physician, Dr. Bash.  While it is true 
that (as Dr. Bash notes) the 2008 VA examiner was a physician's 
assistant, not a physician, the findings of that examiner were 
subsequently endorsed, in the 2010 VHA opinion, by a physician, a 
board-certified urologist.

Both Dr. Bash and Dr. Auriemma reviewed the information contained 
in the claims folders, the medical literature, and the Veteran's 
statements.  However, the Board finds that the 2010 opinion of 
Dr. Auriemma is more probative and persuasive because it provided 
more detailed, and better explained, findings than Dr. Bash.  Dr. 
Auriemma supports his findings with evidence in the record; 
however, Dr. Bash does not identify with specificity the evidence 
in the record which supports his conclusions.  For example, Dr. 
Bash's opinion, in essence, is that the Veteran had a "serious 
urethral injury" in service that led to urethral scarring, loss 
of his testicle, and erectile dysfunction.  He does identify with 
specificity the clinical evidence in the record that supports 
this conclusion.
 
Dr. Auriemma, on the other hand, concludes that the Veteran did 
not have a "serious urethral injury" in service, but instead 
had an acute infection that was treated appropriately and 
resolved without further symptoms.  As a result, Dr. Auriemma 
finds that the in-service infection is unrelated to any infection 
many (20) years later which led to the orchiectomy.  He supports 
this conclusions with evidence, identified by date, from the 
STRs.  This in-depth rationale that Dr. Auriemma provided for all 
his medical opinions makes his opinion more probative than that 
of Dr. Bash.

Dr. Auriemma's medical opinion is more persuasive and probative 
because it addressed the opinions of Dr. Bash.  Where Dr. Bash's 
opinion's differed, Dr. Auriemma explained, with specific 
evidence in the record, the reasons for he reached a different 
conclusion.  For example, addressing Dr. Bash's notation that in 
service the Veteran "likely had a serious gonorrhea infection, 
which required [emphasis added] several urethral dilations", 
Dr. Auriemma notes that he could find no evidence in the record 
that the Veteran ever required [emphasis added] urethral 
dilation.  He explains that the one instance of dilation in the 
record was following the Veteran's treatment for acute GC 
urethritis, to rule out urethral stricture (and dilation found no 
evidence of stricture).  Dr. Auriemma's opinion also identifies 
an error in the findings of Dr. Bash in that Dr. Bash incorrectly 
identified a ureteral stricture in 2009 as a urethral stricture.  
Regarding the Dr. Bash's proposed theory that the Veteran's GC 
urethritis led to a "serious urethral injury", including 
scarring, Dr. Auriemma noted there was no evidence in the record 
that the Veteran had urethral stricture or scarring, and in 
support cited to normal anterior urethra found on cystoscopy in 
November 2009.  Dr. Auriemma addresses Dr. Bash's suggestion that 
the Veteran's GC infection in service resulted in his development 
of a chronic epididymitis by pointing to the absence of any signs 
or symptoms of epididymitis when the Veteran was seen for his 
acute GC infection in service. and noting that he could find no 
report in medical literature for "a chronic or indolent GC 
infection of the epididymis lasting 20 years or longer"; Dr. 
Bash does not cite any medical literature indicating 
otherwise/supporting his theory.  Finally, Dr. Auriemma (who is, 
as noted above, a Board-certified urologist) notes that he has 
never heard of the entity of "scarring and delayed association 
torsion"; Dr. Bash does not cite to any medical literature that 
identifies such entity.  

In summary, Dr. Auriemma's opinion is more probative than Dr. 
Bash's because he supports his conclusions with citation to 
clinical data in the factual record, whereas Dr. Bash's opinion 
is conclusory (without citation  to supporting clinical data) and 
he premises his theory regarding the etiology of the claimed 
disabilities on factual assumptions that (as Dr. Auriemma 
explains) are unsupported by or inconsistent with the clinical 
data.  Furthermore, Dr. Auriemma provides a more plausible 
etiology for the Veteran's epididymitis leading to left testicle 
removal, i.e., intercurrent, postservice infections noted in the 
record, and for his erectile dysfunction, namely, that with the 
removal of his left testicle the Veteran is not producing 
adequate testosterone, in part, because of an atrophic right 
testis which is unrelated to service.

The preponderance of the evidence is thus against the claim of 
service connection for epididymitis and the related left 
orchiectomy.   

The Veteran's claim of service connection for erectile 
dysfunction is strictly one of secondary service connection ; it 
is neither alleged, nor suggested by the record (notably, the 
Veteran fathered children postservice, then had a vasectomy, 
apparently in approximately 1972), that the Veteran developed 
erectile dysfunction in service.  He alleges his erectile 
dysfunction is secondary to a service-connected epididymitis.  As 
noted above, a threshold legal requirement for establishing 
secondary service connection is that the disability which is 
alleged to have caused or aggravated the disability for which 
service connection is sought must itself be service-connected.  
See 38 C.F.R. § 3.310.  Inasmuch as this decision denies service 
connection for epididymitis, the claim of secondary service 
connection lacks legal merit, and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between epididymitis and erectile 
dysfunction and his service or a service-connected disability.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470. However, whether he has internal 
scarring as a result of one episode of gonorrhea in service; 
whether he developed epididymitis as a result of gonorrhea in 
service; and whether he has erectile dysfunction as a result of 
service or a service-connected disability are not questions for 
which a layperson can provide competent opinion evidence.  
Competent evidence has been provided by the VA examiner and 
urologist who reviewed the Veteran's file and by the medical 
records which are associated with the claims file.  

Further, the Veteran's statements with regard to having 
"reoccurrences" of his infection in service continuously post 
service until the orchiectomy (see January 2008 written statement 
from the Veteran); his testimony that he was treated as an 
inpatient for "two to three weeks" in service for gonorrhea 
(see transcript of April 2010 hearing); and his testimony that he 
underwent orchiectomy due to epididymitis continuing since 
service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995). ("Credibility can be genuinely evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, official plausibility of the testimony, 
and the consistency of the witness' testimony").  These accounts 
are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Furthermore, his STRs clearly 
contradict his statements with respect to the length of his 
treatment for gonorrhea in service.  His STRs show that he was 
not treated as an inpatient for two to three weeks in service; at 
most, he was treated for less than a week.  Finally, his accounts 
are inconsistent with known medical principles; specifically Dr. 
Auriemma has indicated that there is no reported instance in 
medical literature of a chronic or indolent GC infection of the 
epididymis lasting 20 years or longer.  The accounts to the 
contrary are simply implausible.

Furthermore, the Veteran's statements lack credibility because 
they lack consistency.  For example, he has variously reported 
that (1) he had no urology problems between the resolution of his 
gonorrhea in 1950 and the mid-1960s (see July 2008 VA examination 
report, transcript of his February 2009 hearing testimony, and 
his September 2010 written statement); and (2) that he had 
treatment for swelling of the testicles in the 1950s and 1960s 
(see his April 2010 hearing testimony).  

There are no post-service treatment records prior to 1971, and 
there are no treatment records pertaining to the diagnosis 
surrounding the removal of his left testicle.  The Veteran has 
reported that his left testicle was surgically removed in 1971 
due to epididymitis.  The first medical record referencing an 
orchiectomy is a May 1977 treatment record for leg pain which 
noted a past history of left orchiectomy for an unspecified 
infection.  [Notably, there is also a clinical notation of an 
interim vasectomy (in apparently 1972).]

In the absence of a more contemporaneous notation with respect to 
the circumstances surrounding his genitourinary history in the 
1950s through the 1970s, the Veteran's statements are considered 
not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of veteran's 
medical history but must assess the credibility and weight of the 
evidence provided by the veteran before rejecting it).  This is 
particularly true when the medical evidence of record, namely the 
opinion of a board-certified urologist who has reviewed the 
relevant treatise evidence, concludes that if the Veteran went on 
to develop other, post-service episodes of epididymitis, they 
were unrelated to his one-time acute gonorrhea infection in 
service.

In summary, to the extent that there is contemporaneous evidence 
of a clinical nature that can either support or contradict the 
Veteran's accounts relating his genitourinary disability, in each 
instance such evidence either contradicts, or at the least fails 
to support the accounts.  Consequently, the Board finds that the 
Veteran's accounts relating his orchiectomy and erectile 
dysfunction to an episode of gonorrhea in service are totally 
lacking in credibility.

The Board concludes that the preponderance of the evidence is 
against the claims of service connection, and that there is no 
doubt to be resolved.  Hence, the claims must be denied.


ORDER

Service connection for epididymitis status post orchiectomy is 
denied.

Service connection for erectile dysfunction as secondary to 
epididymitis status post orchiectomy is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


